.I   -




         Y&narable   Chas.   -i.   Faasiamr
         Chief, "lemnosymy I>ivision
         Stats Ward 3f tintrol
         ,hlstb?,Tsras




         %iS will acLn0Wled~eremi* of ;yDurletter of Ootober 17, 1640, requesting
         *he opF&.cn of this departmmt upon the folloting questimr

                "h&y the superinteirde~tof the ;Ysoo::tateIi0814
                                                               use fuads of that
                 'nstitution5.nthe plaoement of inllatesin horns8'outsidethe
                 %ato of kBxas*, having in mind tne provisionsof the last paragraph,
                 pags SOX, of ths !:psoialZnws of the State of Twae, passed by the
                 fsgular rbsaion of the Forty-Sixth~gislature?"

         %otim 5 of ibuso Bill 266, Chapter 7, Speoial Lavcsi939, Forty-Sixth
         :,eg:slatme,pages 238, 301. reads, in part. 89 followsr

                "ixcapt a8 hersia othm?aise prov:dad, no money shall b expanded for
                 'iravelaxpmarss sxoept that speoificallyappropriated for said
                 purposes provided this lixitat:or.   shall not apply to travel and
                 ~b=amport*tionexpenses of patients. inmates and Alabama-Coushatbi
                  indims, of Indian Rasemtion a?d institutionalemployees* travel
                 in oonnsattlon   with patients, ir,mtes, pupils and Plabam- C&&mtti
                 .Indians,imludtig returning esoapes, transfera, parolns, and'
                 plaoaaeuts of imates aud patients and transport&Son end travel
                 expense of coweying iudians to wd from United Ymterr Indian
                 hospitals in Oklabna mnd other     hospital8 or olinios in Texas, of
                 Board of Control employeeswhose salarisi we paid form inatitution~l
                 finds, and of inat.itutional   supefinteadentsend the indiaa agm%,
                 rrher&-,speoifio    amounts are omitted from the itemized appropriations;
                 and such travel and trhnsportatio~~   exparisasIW+ybe paid fram'mJppartz
                 and mai&wanae appropriationssrldor looal institutionalfunds."

         mla   the provision)of the ElwmoaynaryApprop~litim Bill quotad abwq,
         take:;5y itself, may bo libsrally oo+ruod to authorize the payment of
         trar;sprtationexpense incurred ti aonnaotionwith the plro-t      Of
          mside;,ts of the I%OO State &WI, it mat bs interpretedtog&h- with
         other statues relating to the Vaao Stat0 %BIO, ORa of *hioh ia A~%010
         9266, ~!.mo~.l~Dnnotatsd Civil Statutes,whioh raads in part aa follorss
                                                                             -     .

Honorable Chas, 17.Castner, Fags 2 O-2836



    "SSO- 2. go ohild shall be dismissed from the ~aoo Stats iions*till
    mm   suitable home has been found for~lt, or it has boo~.s self-suppot-t;ing
    and only then upon the mitten recommrsndations of thenxpsrdnt+>dent
    to the 3oard, or when any vmrd exmitted to sfvidHome has beoome ,,,arrJ,sd
    with the oonsent of the Board and superintendent. Children,,,ay be
    plaoed for adoption only in homes approved by the Division of Child
    Relfare, State Eoard of Control. Gpponthe adoption or marriage of any
    suoh ohild, the Visitorial and regulatory powers of said hoard and




    suoh Board or representativeoonosnAng the oonduot, snplo~,
    treatnent, or conditionof said ohild. If in the judgnent of the
    Soard it should be for the best intarest of said child that it be
    returned to said Y+Go ?&ate Home. the Board is her&.enpowered to
    'haveit returned." (Underscoringours)

?&to that any ohild not adopted going from the Home is under the oontin-
usd supervisionand guidance of the Board,and that the Roard or its
representativeare required to visit the pJaee where the child Is living
at regular intervals; and the child nay subsequentlybe required to re-
turn to the Home.

!hlderArbiole 3259, the duty of supervisionand the povmr of control
remain in the Poard after a obild has been 110plaoed, and not only would
the diffioultiesofadniniatrationbe great indeed, if, as in the present
ease, representativesof the Board were required to make regular visits
to the child in its %lifonia homes but it.is quite possible that Texas
as the sovereignparens patriae would completelylose jurisdiotionover
the ohild to the Stats of California- Californdabeing bound to allow
only by a oonity it night not ohoose to reoongnisethe priority of the
~enas claim. Goldsmith v. Salkey (Sup. Ct. 1936), 131 Ten. ,139.112 S. Ii.
(Zd) 166. -pare ?JilliganV. Stats (1884). 97 Ind. 365. hs stated by Hr.
Juatioe Cordosa 40 .8.L R. 937:

     *the jurisdiotionof a state to regulate the oustody of infants
     found within its territory doss not depend upon the domioile of the
     parenta. It has its origin in the proteotionthat is due to the
     inoompetentor helpless . . 0 '


Consequently,it io the opinion.ofthis departmentand you are rerpeotfully
advised that funds appropriatedfor the Woo State Hone may not bs used to
defray transportationexpenses of @n&ate8 in aonneotionwith their plaoe-
n&u in homes outside of Striteof Texas.
.   -


        Hmorable &as, ga Oastner, ?age 3   O-2636



                                           Verytrulypurr

                                      M'TORKXY GENERAL OF TEXAS

                                      I/ James D. Smullm



                                      v Jama D. !hmllen
                                              Assistent




        XWROV%U NOV. 19, 1340

        s/ GeraldC. Menn


        GERALD C. EUJH
        AlTORNbT GUER4L OF TEXAS